1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    SEAN LEONARD, MEL MENDIETA,                         No. 2:19-cv-00042-MCE-KJN
      on behalf of themselves, and all others
12    similarly situated,
13                        Plaintiffs,                     MEMORANDUM AND ORDER
14               v.
15    FEDEX FREIGHT, INC. and Does 1
      through 50, inclusive,
16
                          Defendants.
17

18           By way of this action, Plaintiffs Sean Leonard and Mel Mendieta (collectively

19   “Plaintiffs”) seek to recover from Defendant FedEx Freight, Inc. (“Defendant”) for

20   violations of California’s wage and hour laws and for retaliation. Presently before the

21   Court is Defendant’s Motion for Judgment on the Pleadings (“Motion”) (ECF No. 14)

22   seeking to dismiss the union-retaliation claims on the basis that this Court lacks subject

23   matter jurisdiction over those causes of action because they are preempted by the

24   exclusive jurisdiction of the National Labor Relations Board (“NLRB”). For the following

25   reasons, Defendant’s Motion is GRANTED with leave to amend. 1

26   ///

27
             1
               Because oral argument was not of material assistance, the Court ordered this matter submitted
28   on the briefs. E.D. Cal. Local Rule 230(g).
                                                         1
1                                                   BACKGROUND
2

3            Plaintiffs are currently employed as drivers at the Stockton FedEx terminal. Pls.’

4    Compl, ECF No. 1-1, ¶ 17. In 2015, drivers—including Plaintiffs—selected a union,

5    Teamsters Local 439, as their designated representative to negotiate terms and

6    conditions of their employment with Defendant. Pls.’ Compl. ¶ 17.

7            On January 11, 2018, a union representative from Teamsters Local 439 filed a

8    Charge Against Employer through the NLRB as related to Plaintiffs’ employment with

9    Defendant.2 Def’s. MPA ISO MJOP, ECF 14-2, Ex. C. In the Basis for the Charge

10   attached to the Charge Against Employer, Plaintiffs alleged discrimination and retaliation

11   by Defendant including a refusal to implement an annual routine wage increase that was

12   given to all other FedEx drivers as well as a “unilateral increase in health care costs to

13   the bargaining unit.” Def’s. MPA ISO MJOP, ECF 14-2, Ex. C. The NLRB found against

14   Plaintiffs and ultimately denied their subsequent appeal. Def’s. MPA ISO MJOP, ECF

15   14-2, Ex. D–E.

16           In the present action, Plaintiffs claim that during their employment they were

17   subjected to ongoing wrongful conduct including insufficient rest and meal breaks,

18   unreimbursed expenses incurred to do their job, inaccurate wage statements, and

19   untimely pay. Pls.’ Compl. at ¶ 1. Plaintiffs further allege that after participating in the

20   union, Defendant unlawfully retaliated against them and committed unfair business

21   practices by withholding wage increases that were given to all other FedEx employees

22           2
                As a preliminary matter, this Court considers Defendant’s RJN (ECF No. 14-1 at 3, n.1). Under
23   Federal Rule of Evidence 201, a court may take judicial notice of matters which are “not subject to
     reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court or
24   (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably
     be questioned.” Fed. R. Evid. 201(b); Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001).
     Defendant asks the Court to take judicial notice of (1) Ex. A, Oct. 5, 2017 NLRB Charge; (2) Ex. B,
25   Dec. 22, 2017 Withdrawal Approval; (3) Ex. C, Jan. 11, 2018 NLRB Charge; (4) Ex. D, Mar. 28, 2018
     NLRB Dismissal Letter; and (5) Ex. E, June 28, 2018 Appeal Denial. These materials are a matter of
26   public record and are not reasonably subject to dispute. See Anderson v. Holder, 673 F.3d 1089, 1094 n.1
     (9th Cir. 2012) (holding federal courts “may take judicial notice of records and reports of administrative
27   bodies”); Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (holding courts
     may take judicial notice to determine what issues were presented and litigated). Therefore, this Court may
28   take judicial notice of Defendant’s requested materials, and Defendant’s RJN is GRANTED.
                                                                2
1    and by increasing healthcare costs for Stockton bargaining-unit members. Pls.’ Compl.
2    ¶¶ 17–18. Defendant now moves for judgment on the pleadings arguing that each of
3    Plaintiffs’ union-retaliation claims is preempted by the National Labor Relations Act and
4    by the exclusive jurisdiction of the NLRB. Def.’s MPA ISO MJOP, ECF 14-1; see also
5    Def.’s Not. of Mot. at 2.
6

7                                             STANDARD
8

9           Under Federal Rule of Civil Procedure 12(c), “a party may move for judgment on
10   the pleadings” after the pleadings are closed “but early enough not to delay trial.” A
11   motion for judgment on the pleadings pursuant to Rule 12(c) challenges the legal
12   sufficiency of the opposing party’s pleadings. See, e.g., Westlands Water Dist. v.
13   Bureau of Reclamation, 805 F. Supp. 1503, 1506 (E.D. Cal. 1992).
14          A motion for judgment on the pleadings should only be granted if “the moving
15   party clearly establishes on the face of the pleadings that no material issue of fact
16   remains to be resolved and that it is entitled to judgment as a matter of law.’” Hal Roach
17   Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1550 (9th Cir. 1989).
18   Judgment on the pleadings is also proper when there is either a “lack of cognizable legal
19   theory” or the “absence of sufficient facts alleged under a cognizable legal theory.”
20   Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988). In reviewing a
21   Rule 12(c) motion, “all factual allegations in the complaint [must be accepted] as true
22   and construe[d] . . . in the light most favorable to the non-moving party.” Fleming v.
23   Pickard, 581 F.3d 922, 925 (9th Cir. 2009). Judgment on the pleadings under Rule 12(c)
24   is warranted “only if it is clear that no relief could be granted under any set of facts that
25   could be proved consistent with the allegations.” Deveraturda v. Globe Aviation Sec.
26   Servs., 454 F.3d 1043, 1046 (9th Cir. 2006) (internal citations omitted).
27          Although Rule 12(c) does not mention leave to amend, courts have the discretion
28   in appropriate cases to grant a Rule 12(c) motion with leave to amend, or to simply grant
                                                     3
1    dismissal of the action instead of entry of judgment. See Lonberg v. City of Riverside,
2    300 F. Supp. 2d 942, 945 (C.D. Cal. 2004); Carmen v. S.F. Unified Sch. Dist.,
3    982 F. Supp. 1396, 1401 (N.D. Cal. 1997).
4

5                                              ANALYSIS
6

7           The NLRB has exclusive jurisdiction over unfair labor practice actions under the
8    National Labor Relations Act (“NLRA” or “the Act”), 29 U.S.C. § 151 et seq. See
9    generally San Diego Building Trades Council v. Garmon, 359 U.S. 236 (1959). So-
10   called “Garmon preemption” exists “when an activity is arguably subject to § 7 or § 8 of
11   the Act.” Id. at 244-45. In such a case, “the States as well as the federal courts must
12   defer to the exclusive competence of the NLRB if the danger of state interference with
13   National policy is to be averted.” Id. The mere potential for conflict is sufficient to
14   require preemption. Id. at 246. “The governing consideration is that to allow the State to
15   control activities that are potentially subject to federal regulation involves too great a
16   danger of conflict with national labor policy.” Id.
17          NLRA section 7 protects employees’ rights to join labor unions, collectively
18   bargain, and engage in other activities for purposes of mutual aid. 29 U.S.C. § 157.
19   NLRA section 8 prevents employers from engaging in unfair labor practices or interfering
20   with employees’ rights to join labor unions and bargain collectively. 29 U.S.C.
21   § 158(a)(1)–(3). Examination of Plaintiffs’ challenged causes of action reveals that they
22   fall within the purview of these provisions.
23          According to Plaintiffs’ Fifth Cause of Action for violation of Cal. Lab. Code
24   §§ 921-923, “California Public Policy . . . prohibits employers from discriminating or
25   retaliating against employees for their choice to either join a labor organization or to
26   select a labor organization as the employees’ designated representative to negotiate the
27   employees’ terms and conditions of employment.” Pls.’ Compl., ECF 1-1, ¶¶ 44–46.
28   Plaintiffs contend that “[t]his retaliation includes, but is not limited to, Defendant
                                                     4
1    withholding a cost of living wage increase from drivers at the Stockton location, which it
2    provided to all other employees, and increasing the health care costs for drivers.” Id.,
3    ¶ 45. Additionally, Plaintiffs allege in the Sixth Cause of Action a violation of Cal.
4    Business & Professions Code § 17200 et seq. which prohibits acts of unfair competition,
5    defined as an “unlawful, unfair, or fraudulent act or practice.” Id., ¶ 49.        Plaintiffs further
6    contend that Defendants unlawfully “retaliate[d] against Plaintiff, and the members of
7    Subclass B, for selecting Local 439 as their designated representative to negotiate the
8    terms and conditions of their employment in violation of Labor Code sections 921-923,
9    violate applicable California Labor Code sections, IWC Wage Orders, and other
10   provisions of California common and/or statutory law.” Id., ¶ 50.
11          These claims, which the Court is cognizant have also already been pursued
12   before the NLRB in the first instance, are covered by the NLRA.3 See Rhodes v.
13   Adams & Assocs., Inc., No. 2:16-cv-00494-TLN-KJN, 2017 WL 3868414, at *3-4 (E.D.
14   Cal. Sep. 5, 2017) (“Plaintiff’s claim for retaliation based on union membership is
15   preempted by NLRA.”). Accordingly, Plaintiffs’ state claims are subject to Garmon pre-
16   emption and dismissal is proper.
17          Plaintiffs nonetheless contend that Defendant’s motion should be denied under
18   the so-called “local interest” exception, which applies when the conduct at issue is only a
19   peripheral concern of the Act or touches on interests so deeply rooted in local feeling
20   and responsibility that, in the absence of compelling congressional direction, it could not
21   be inferred that Congress intended to deprive the State of the power to act. Local 926,
22   Int’l Union of Operating Eng’rs v. Jones, 460 U.S. 669, 675-76 (1983); see also Garmon,
23   359 U.S. at 243–244. The local interest exception “involves a sensitive balancing of any
24   harm to the regulatory scheme established by Congress, either in terms of negating the
25   Board’s exclusive jurisdiction or in terms of conflicting substantive rules, and the
26   importance of the asserted cause of action to the State as a protection to its citizens.”
27
            3
           Defendant’s request that the Court judicially notice the documents from the NLRB proceedings is
28   GRANTED.
                                                       5
 1   Local 926, 460 U.S. at 675–76; see Sears v. San Diego County District of Carpenters,
 2   436 U.S. 180, 188–189 (1978); Farmer v. United Brotherhood of Carpenters & Joiners,
 3   430 U.S. 290, 297 (1977). It tends to go to protect public interests unrelated to those
 4   covered by the NLRA. See, e.g., Garmon, 359 U.S. at 247 (protecting against “violence
 5   and imminent threats to public order”); Sears, 436 U.S. at 184 (protecting against
 6   trespass); Linn v. United Plant Guard Workers of America, Local 114, 383 U.S. 53, 61
 7   (1966) (protecting against malicious libel). Under these authorities, broad union-
 8   retaliation claims such as those alleged here cannot qualify as “local interests” without
 9   the exception swallowing the rule. See Idaho Bldg. & Constr. Trades Council v. Inland
10   Pac. Chptr. & Contrs., 801 F.3d 950, 966 (9th Cir. 2015) (local interest exception does
11   not “extend to local interests in labor policy”). As such, Defendant’s Motion is well taken,
12   and Plaintiffs’ Fifth Cause of Action in its entirety and Sixth Cause of Action to the extent
13   it is based on a union retaliation theory, are DISMISSED with leave to amend.
14

15                                         CONCLUSION
16

17          For the reasons set forth above, Defendant’s Motion for Judgment on the
18   Pleadings is GRANTED with leave to amend. Not later than twenty (20) days following
19   the date this Memorandum and Order is electronically filed, Plaintiffs may (but are not
20   required to) file an amended complaint. If no amended complaint is filed, the causes of
21   action dismissed by virtue of this Order will be deemed dismissed with prejudice upon no
22   further notice to the parties.
23          IT IS SO ORDERED.
24   Dated: September 30, 2019
25

26

27

28
                                                    6
